1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SHARIDAN STILES, et al.,                      No. 2:14-cv-02234-MCE-DMC
12                     Plaintiffs,
13           v.                                     RELATED CASE ORDER
14    WAL-MART STORES, INC., et al.,
15                     Defendants.
16
      AMERICAN INTERNATIONAL                        No. 2:19-cv-01218-WBS-EFB
17    INDUSTRIES,
18                     Plaintiff,
19           v.
20    SHARIDAN STILES,
21                     Defendant.
22

23          The Court received the Notice of Related Case filed on September 27, 2019.
24   Examination of the above-entitled civil actions reveals that these actions are related
25   within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions involve the same
26   defendant(s) and are based on the same or similar claims, the same property transaction
27   or event, similar questions of fact and the same questions of law and would therefore
28   entail a substantial duplication of labor if heard by different judges. Accordingly, the
                                                    1
1    assignment of the matters to the same judge is likely to effect a substantial savings of
2    judicial effort and is also likely to be convenient for the parties.
3           The parties should be aware that relating the cases under Local Rule 123 merely
4    has the result that both actions are assigned to the same judge; no consolidation of the
5    action is effected. Under the regular practice of this court, related cases are generally
6    assigned to the district judge and magistrate judge to whom the first filed action was
7    assigned.
8           IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01218-WBS-
9    EFB, American International Industries v. Sharidan Stiles is reassigned to District Judge
10   Morrison C. England, Jr. and Magistrate Judge Dennis M. Cota for all further
11   proceedings, and any dates currently set in this reassigned case only are hereby
12   VACATED. The caption on documents filed in the reassigned case shall be shown as
13   2:19-cv-01218-MCE-DMC.
14          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
15   adjustment in the assignment of civil cases to compensate for this reassignment.
16          IT IS SO ORDERED.
17

18   DATED: October 8, 2019
19

20

21                                            _______________________________________
                                              MORRISON C. ENGLAND, JR.
22                                            UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                     2
